         Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

HERIBERTO ESTRADA RODRIGUEZ,

       Plaintiff,

v.                                                                             Civ. No. 19-608 GJF

ANDREW SAUL, Commissioner of
the Social Security Administration,

               Defendant.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court upon Plaintiff’s “Motion to Reverse and Remand for

Rehearing With Supporting Memorandum” [ECF 16] (“Motion”). The Motion is fully briefed.

See ECFs 23 (Response), 28 (Reply). Having meticulously reviewed the entire record and the

parties’ briefing, and for the reasons articulated below, the Court will AFFIRM the

Commissioner’s final decision, DENY Plaintiff’s Motion, and DISMISS this case WITH

PREJUDICE.

I.   BACKGROUND

       Plaintiff was born in 1968 and completed schooling through the sixth grade.

Administrative Record (“AR”) 234, 281. He has had several full-time jobs, including as a

maintenance employee, maintenance supervisor, and convenience store cashier. AR 65-66, 281.

Around 2014, Plaintiff injured his back while working as a maintenance employee for a mobile

home park, while doing tasks such as lifting heavy concrete bags and pulling out old swing sets.

AR 23, 281, 379, 422. In July 2015, he was “let go” from this job, presumably because he could

no longer keep up with its physical demands. See AR 23, 67, 280-81. In August 2015, he applied

for social security disability benefits, claiming he could no longer work due to “two herniated discs

in the low[er] back” and “right arm problems.” AR 227-240, 280. In September 2015, Plaintiff
          Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 2 of 15



began working for Maintenance Service Systems, Inc., doing part-time office cleaning work with

his wife and two children. AR 62-64, 67, 356.

        In July 2016, the Social Security Administration (SSA) found that Plaintiff’s statements

about his symptoms were only “partially consistent” with the evidence and concluded that his

lower back problems were “not severe enough to keep [him] from working.” AR 109, 113, 152.1

Upon Plaintiff’s request for reconsideration, the SSA again found Plaintiff’s statements to be

“partially consistent” and again concluded that—despite his lower back problems—Plaintiff was

capable of working. AR 130-40. Plaintiff then requested a hearing, which was held in April 2018

before Administrative Law Judge (“ALJ”) Stephen Gontis. AR 57, 167-68. The ALJ similarly

found that Plaintiff’s statements were not “entirely consistent” with the evidence and likewise

concluded that Plaintiff was capable of working. AR 45-51. In May 2019, the Appeals Council

denied Plaintiff’s request to review the ALJ’s decision, after which Plaintiff timely petitioned this

Court for relief. AR 1; ECF 1.

II. PLAINTIFF’S CLAIMS

        Plaintiff contends that the ALJ breached his duty to develop an adequate record. Mot. 11-

15. In addition, Plaintiff asserts that the ALJ erred by not providing adequate reasons for

discounting a portion of an opinion from Plaintiff’s chiropractor. Mot. 21-23.2

III. APPLICABLE LAW

        A. Standard of Review

        The Court’s review of an ALJ’s decision is both legal and factual. See Maes v. Astrue, 522



1
  The SSA also considered Plaintiff’s “right arm problems” but found that these problems could not be established
through “objective medical evidence”—a finding that Plaintiff later conceded. See AR 71, 108; 20 C.F.R. § 404.1521.
2
  Plaintiff’s Motion also contains a third argument, which the Court does not address, as Plaintiff expressly
“concede[d] this argument” in his subsequent briefing. Reply 4 (citing Mot. 15-21).

                                                        2
           Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 3 of 15



F.3d 1093, 1096 (10th Cir. 2008) (“The standard of review in a social security appeal is whether

the correct legal standards were applied and whether the decision is supported by substantial

evidence.” (citing Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497-98 (10th

Cir. 1992))).

          In determining whether the correct legal standards were applied, the Court reviews “whether

the ALJ followed the specific rules of law that must be followed in weighing particular types of

evidence in disability cases.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quoting Hackett

v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005)). The Court may reverse and remand if the ALJ

failed to “apply correct legal standards” or “show . . . [he or she] has done so.” Hamlin v. Barnhart,

365 F.3d 1208, 1214 (10th Cir. 2004) (citing Winfrey v. Chater, 92 F.3d 1017, 1019 (10th Cir.

1996)).

          The Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g) (emphasis added). “Under the substantial-evidence standard, a

court looks to an existing administrative record and asks whether it contains ‘sufficien[t] evidence’

to support the agency’s factual determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(brackets in original) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

“And . . . the threshold for such evidentiary sufficiency is not high. Substantial evidence, [the

Supreme] Court has said, is more than a mere scintilla.” Id. (internal quotation marks and citation

omitted). “It means—and means only—such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (internal quotation marks omitted).

          Under this standard, a court should still meticulously review the entire record, but it may

not “reweigh the evidence nor substitute [its] judgment for that of the agency.” Newbold v. Colvin,

718 F.3d 1257, 1262 (10th Cir. 2013) (quoting Branum v. Barnhart, 385 F.3d 1268, 1270 (10th


                                                   3
           Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 4 of 15



Cir. 2004)); Hamlin, 365 F.3d at 1214. Indeed, a court is to “review only the sufficiency of the

evidence, not its weight.” Oldham v. Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007) (emphasis in

original). Therefore, “[t]he possibility of drawing two inconsistent conclusions from the evidence

does not prevent an administrative agency’s findings from being supported by substantial

evidence.” Lax, 489 F.3d at 1084 (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir.

2004)). Furthermore, a court “may not displace the agency’s choice between two fairly conflicting

views, even though the court would justifiably have made a different choice had the matter been

before it de novo.” Id. (quoting Zoltanski, 372 F.3d at 1200) (brackets omitted).

          Ultimately, if the correct legal standards were applied and substantial evidence supports the

ALJ’s findings, the Commissioner’s decision stands and Plaintiff is not entitled to relief. Langley

v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004); Hamlin, 365 F.3d at 1214.

          B. Sequential Evaluation Process

          To qualify for disability benefits, a claimant must establish that he or she is unable to

“engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (emphasis

added).

          The SSA has devised a five-step sequential evaluation process to determine disability. See

Barnhart v. Thomas, 540 U.S. 20, 24-25 (2003) (citing 20 C.F.R. § 404.1520).3 The claimant bears

the burden of proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 & n.5

(1987); Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005); Williams v. Bowen, 844 F.2d


3
  For the sake of brevity, the Court cites only to Part 404 of the Code of Federal Regulations (governing claims for
Disability Insurance Benefits) and not the parallel regulation in Part 416 (governing claims for Supplemental Security
Income).


                                                          4
           Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 5 of 15



748, 750-51, 751 n.2 (10th Cir. 1988). In the first four steps, the claimant must show (1) that “he

is not presently engaged in substantial gainful activity,” (2) that “he has a medically severe

impairment or combination of impairments,” and either (3) that the impairment is equivalent to a

listed impairment4 or (4) that “the impairment or combination of impairments prevents him from

performing his past work.” Williams, 844 F.2d at 750-51; Grogan, 399 F.3d at 1261.

         If the claimant has advanced through step four, the burden of proof then shifts to the

Commissioner to show that the claimant nonetheless retains sufficient functional capacity “to

perform other work in the national economy in view of his age, education, and work experience.”

Yuckert, 482 U.S. at 142, 146, n.5.

IV. PLAINTIFF’S REQUEST FOR A PSYCHOLOGICAL EXAMINATION

         Plaintiff did not allege any mental impairments when he applied for disability benefits in

August 2015—or when he later completed the SSA’s “function report” questionnaires in

September 2015 and June 2016. AR 280, 306-13, 320-27. Nevertheless, fifteen days before the

April 2018 hearing with the ALJ, Plaintiff’s counsel sent the ALJ a memorandum requesting that

he order a “psychological consultative examination” for Plaintiff for the purpose of developing “a

fuller-context picture of [Plaintiff’s] mental impairments.” AR 366. In support of this request,

counsel submitted a written statement from Plaintiff’s daughter5 and referenced an August 2016

progress note from one of Plaintiff’s follow-up appointments related to diabetes and back pain.

AR 337 (citing AR 555-56); AR 559-60. This progress note, authored by Agustina Garzon-Lopez,

MD, at La Familia Medical Center, included Plaintiff’s responses to a yearly “Depression


4
  If the claimant can show that he has a listed impairment, he will be found to be disabled and the analysis stops.
20 C.F.R. § 404.1520(a)(4)(i-iv). Otherwise, if no listed impairment can be shown, the analysis moves on to step four.
Id.
5
 See AR 362-63 (Plaintiff’s daughter asserting, inter alia, that Plaintiff was depressed because he “can’t work” and
“has no control over his life”).


                                                          5
           Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 6 of 15



Screening.”       AR 555.6        The note also listed six “assessed” conditions, followed by six

corresponding treatment comments. AR 556-57. The treatment comment for one of these assessed

conditions, “reactive depression,” stated that Plaintiff “screen[ed] positive,” that his “mood was

flat . . . compared to other visits,” and that he was “interested in counseling.” AR 557.

         At the hearing before the ALJ, Plaintiff’s counsel renewed the request for a consultative

examination but acknowledged that this progress note was the only objective medical evidence of

depression. AR 61, 71. Indeed, although Plaintiff—in completing a general questionnaire while

being seen for back pain—“admitted” to depression,7 he never received any specialized mental

health treatment and was never prescribed any anti-depressant medication. See AR 283, 332-33,

342-43, 357-58. Instead, as the ALJ observed, “[Plaintiff’s] mental status examinations show[ed]

largely benign findings of normal mood and affect, proper orientation, and intact memory.” AR

44 (citing AR 436, 573, 611-29); see also AR 473-74, 556, 605, 608 (Dr. Garzon-Lopez observing

on four occasions between April 2016 and December 2017 that Plaintiff was alert, oriented,

cooperative, had intact cognitive function, and good judgment and insight), 494 (similar findings

by Joshu Raiten, MD, in October 2015).

         In addressing this request at the hearing, the ALJ observed that “the only reasons that

[Plaintiff] talked about in the hearing for leaving [his] previous full-time work and having trouble

working full time now were all physical.” AR 77; see also AR 63-72, 76-78. Nevertheless, despite

this lack of “evidence of [a] severe mental impairment,” the ALJ agreed to consider counsel’s


6
  Specifically, this screening documented Plaintiff as having responded that the following circumstances occurred
“nearly every day:” (1) “[f]eeling nervous, anxious or on edge;” (2) “[n]ot being able to stop or control worrying;” (3)
“[f]eeling down, depressed, or hopeless;” and (4) “[l]ittle interest or pleasure in doing things.” AR 555. The screening
also documented that he responded “yes” when asked whether he “felt [he] ought to . . . cut down on [his] drinking or
drug use.” Id. Finally, the screening concluded with the statement that “[s]creen[ing] [was] positive.” Id.
7
 See AR 485, 489, 534, 613, 618, 620 (nurse practitioner’s progress notes between March 2016 and January 2018,
documenting Plaintiff’s responses, during six visits related to back pain, to an overall “Review of [Health] Systems”
questionnaire).

                                                           6
              Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 7 of 15



request for a psychological consultative examination. AR 78. Ultimately, as explained infra, the

ALJ found that such an examination was not warranted on the record before him.

V. ALJ’S FINDINGS

            In his September 2018 written decision, the ALJ affirmed that he carefully considered “all

the evidence” and “the entire record.” AR 42, 43, 45.

            A. Steps One through Three

            At step one, the ALJ found that Plaintiff had not engaged in “substantial gainful activity”

since the alleged onset date of his disability. AR 43-44.8

            At step two, the ALJ found that Plaintiff had the severe impairment of “degenerative disc

disease of the lumbar spine.” AR 44. The ALJ found Plaintiff’s remaining impairments—

including diabetes, gastroesophageal reflux disease, and depression—were non-severe. Id. In

concluding that the “medically determinable” impairment of depression was non-severe, the ALJ

found that it “[did] not cause more than minimal limitation in [Plaintiff’s] ability to perform basic

mental work activities.” Id. In making such a finding, the ALJ observed that although “[Plaintiff]

complained of being depressed on some visits[,] he had not sought or received specialized mental

health treatment;” that “[o]n most visits, he had a normal psychiatric examination;” and that his “mental

status examinations show[ed] largely benign findings.” Id. (citations omitted). Furthermore, in using

the “four broad functional areas” to rate the degree of Plaintiff’s mental limitations, the ALJ found that

Plaintiff had no limitations in three areas9 and a mild limitation in one.10 The ALJ observed that these



8
  Although Plaintiff testified that he cleaned offices for three-and-a-half hours a day, five days a week, the ALJ found
that his documented monthly earnings from this job “[did] not reach the level of presumptive substantial gainful
activity as defined by [the] Regulations.” Id.
9
  I.e., in “understanding, remembering, and applying information;” “concentrating, persisting, or maintaining pace;”
and “adapting or managing oneself.” Id.; see 20 C.F.R. § 404.1520a(c) (listing the “four broad functional areas” used
to evaluate mental impairments).
10
     I.d., in “interacting with others.” Id.

                                                           7
           Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 8 of 15



findings showed a “lack of allegation or evidence” of a severe mental impairment. Id. Consequently,

the ALJ denied counsel’s request for a mental consultative examination. Id.

         At step three, the ALJ found that no impairment or combination thereof satisfied the criteria of

a listed impairment. AR 45.

         B. Residual Functional Capacity

         Before performing the step four analysis, in which the ALJ considers whether a claimant

can perform past work, the ALJ must first determine the claimant’s RFC.11 Here, the ALJ found

that Plaintiff had the RFC to perform a reduced range of “light work.” AR 45 (citation omitted).12

         In making such an RFC finding, the ALJ observed that Plaintiff’s allegations of disabling

limitations—such as his testimony that he could no longer “lift a gallon of milk” or his assertion

that he could only “walk 100 feet before needing to stop and rest for 10 minutes”—were “not

entirely consistent with the medical evidence and other evidence in the record.” AR 46. For

example, the ALJ noted that, although Plaintiff sought pain management treatment, chiropractor

services, and (for a month in late 2014) physical therapy treatment, he “reported significant

improvement in his back and left leg pain with steroid injections and . . . medications.” AR 47

(citations omitted). Furthermore, during a January 2018 follow-up visit, Plaintiff “reported

significant pain reduction,” “denied back pain, joint pain or swollen joints,” and had a “physical




11
  See 20 C.F.R. § 404.1520(a)(4) (“Before we go from step three to step four, we assess your residual functional
capacity.”); but cf. Winfrey, 92 F.3d at 1023 (describing the RFC determination as technically the first part of step
four).
12
   Specifically, the ALJ found that Plaintiff could “perform light work as defined in 20 CFR 404.1567(b)” with the
additional restrictions of “lifting 20 pounds occasionally and 10 pounds frequently; carrying 20 pounds occasionally
and 10 pounds frequently; sitting for 6 hours, standing for 4 hours, walking for 4 hours in an 8 hour workday; pushing
and pulling as much as he could lift and carry.” Id. In addition, the ALJ found that Plaintiff could “climb ramps and
stairs occasionally, climb ladders, ropes, or scaffolds occasionally, balance occasionally, stoop occasionally, kneel
occasionally, crouch occasionally and crawl occasionally” and that “[h]is time off task [could] be accommodated by
normal breaks.” Id.

                                                          8
         Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 9 of 15



examination [that] was normal with benign findings.” Id. (citation omitted). In further explaining

his RFC finding, the ALJ stated the following:

       [T]he objective medical evidence show[ed] relatively mild abnormalities . . . [and]
       evidence show[ed] that [Plaintiff] has significant improvement with conservative
       treatment . . . . [Plaintiff] has not necessarily received the type of treatment one
       would expect if he experienced severe, persistent, and unremitting pain. [His] back
       pain and radiculopathy appear to be stable with steroid injections and low dose
       opiate therapy. He has not undergone surgery. . . . [or] undergone physical therapy
       since 2014. On December 14, 2017, [Plaintiff’s] chiropractor [David Bixel, DC]
       noted that [he] was in good health and expected to make progress and recovery with
       few residuals. . . .

AR 47-48 (citations omitted). The ALJ also observed that “[Plaintiff’s] ability to clean offices

[was] consistent” with the ALJ’s RFC findings. AR 48.

       The ALJ also gave “great weight” to the opinions of two state agency medical consultants,

Nancy Armstrong, MD, and Karl K. Boatman, MD—both of whom opined that Plaintiff could

“perform light work with some limitations,” which included “stand[ing] and/ or walk[ing] for a

total of 4 hours” or “sit[ting] for a total of 6 hours” in a normal workday. AR 48-49 (citations

omitted). The ALJ also gave “significant weight” to the (one-page, non-narrative) March 2018

opinion of Plaintiff’s chiropractor, Dr. Bixel, who rated Plaintiff as being able to, inter alia, “stand

and/or walk for a total of at least 4 hours” in a normal workday. AR 48. The ALJ generally found

Dr. Bixel’s opinion “consistent with his treatment records and the overall medical evidence

showing significant improvement with medications and injections” and “consistent with

[Plaintiff’s] work activity [of cleaning offices] after his alleged onset date.” Id. The ALJ, however,

found that Dr. Bixel’s rating of Plaintiff as needing to “periodically alternate from sitting to

standing position” was not supported by “the objective medical evidence and the overall evidence.”

Id.




                                                   9
         Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 10 of 15



       C. Steps Four and Five

       At step four, given the RFC described above, the ALJ found that Plaintiff was unable to

perform his past relevant work. AR 49. At step five, however, the ALJ found that Plaintiff was

“capable of making a successful adjustment to other work that exists in significant numbers in the

national economy.” AR 49-50.

VI. ANALYSIS

    A. The ALJ Was Not Required to Order a Consultative Examination

       Plaintiff claims that the ALJ breached his duty to develop an adequate record, specifically

by not “request[ing] a consultative psychological examination.” Mot. 11-15; Reply 1-4. This

Court disagrees.

               1. Applicable Legal Standard

                       a. Whether a Mental Impairment Is “Severe”

       At step two, an impairment will be deemed “medically determinable” if it is “established

by objective medical evidence from an acceptable medical source,” (i.e., through “medically

acceptable clinical and laboratory diagnostic techniques”). 20 C.F.R. § 404.1521. If a mental

impairment is “medically determinable,” the ALJ then determines whether it is “severe,”

specifically by “rat[ing] the degree of [the claimant’s] functional limitation based on . . . . four

broad functional areas.” §§ 404.1520a(c), 404.1521. If “the degrees of [the claimant’s] limitation

[are] ‘none’ or ‘mild,’ [the ALJ] will generally conclude that [the] impairment(s) is not severe.”

§ 404.1520a(d). Furthermore, the ALJ will find the impairment to be non-severe if it does not

“significantly limit[] [the claimant’s] . . . mental ability to do basic work activities.” § 404.1520(c)

(emphasis added); see also Cowan v. Astrue, 552 F.3d 1182, 1186 (10th Cir. 2008) (observing that,

for a claimant to meet his step-two burden, “a showing of the mere presence of a condition is not



                                                  10
         Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 11 of 15



sufficient”); Williamson v. Barnhart, 350 F.3d 1097, 1100 (10th Cir. 2003) (noting that a finding

of non-severe is “only to be made where medical evidence establishes only a slight abnormality”

that would “have no more than a minimal effect on an individual’s ability to work” (internal

quotation marks omitted)).

                          b. Developing the Record

        “In a social security disability case, the claimant bears the burden to prove [his] disability,”

and “the ALJ has a duty to ensure that an adequate record is developed.” Wall v. Astrue, 561 F.3d

1048, 1062-63 (10th Cir. 2009) (internal quotation marks omitted). This duty is “one of inquiry,

ensuring that the ALJ is informed about facts relevant to his decision.” Cowan, 552 F.3d at 1187.

“But an ALJ’s duty to develop the record is not unqualified.” Wall, 561 F.3d at 1063 (emphasis

in original). To “trigger the ALJ’s duty,” Davison v. Colvin, 596 Fed. Appx. 675, 679 (10th Cir.

2014) (unpublished), a claimant “need not only ‘raise’ the issue [he] seeks to develop, but that

issue must also be ‘substantial’ ‘on its face.’” Wall, 561 F.3d at 1063 (quoting Hawkins v. Chater,

113 F.3d 1162, 1167 (10th Cir. 1997)). “Specifically, the claimant has the burden to make sure

there is, in the record, evidence sufficient to suggest a reasonable possibility that a severe

impairment exists.” Id. (quoting Flaherty v. Astrue, 515 F.3d 1067, 1071 (10th Cir. 2007)).13

“When the claimant has satisfied [his] burden in that regard, it then, and only then, becomes the

responsibility of the ALJ to order a consultative examination if such an examination is necessary

or helpful to resolve the issue of impairment.” Hawkins, 113 F.3d at 1167. Consequently, “there




13
  “In deciding how much evidence is sufficient, ‘the starting place must be the presence of some objective evidence
in the record suggesting the existence of a condition which could have a material impact on the disability decision
requiring further investigation.’” Davison, 596 Fed. Appx. at 679 (quoting Hawkins, 113 F.3d at 1167).


                                                        11
          Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 12 of 15



[is] no need to further develop the record [when] sufficient information existed for the ALJ to

make [his] disability determination.” Cowan, 552 F.3d at 1187.14

                  2. Analysis

         The Court begins its analysis by assuming for the sake of discussion that Plaintiff’s

depression was indeed “medically determinable.”15 In addition, the Court finds that substantial

evidence supports the ALJ’s finding that Plaintiff’s “medically determinable” depression was non-

severe. See, e.g., AR 44, 77 (ALJ finding that (1) the “only reasons” Plaintiff testified to for his

difficulties working “were all physical,” (2) Plaintiff’s mental examinations were generally

“normal” and “show[ed] largely benign findings,” and (3) Plaintiff had only one mild mental

limitation out of the “four broad functional areas”). Indeed, Plaintiff explicitly declines to argue

that, based on such evidence, the ALJ erred at step two by finding his depression to be non-severe.

Mot 14-15; Reply 2-4. Instead, Plaintiff argues that, by not ordering a consultative psychological

examination, the ALJ breached his duty to develop an adequate record. Mot. 14-15; Reply 1, 4.

         The Court, however, holds that the ALJ was not required to order such an examination. To

begin, the issue of whether Plaintiff’s depression was “severe” is not an issue that is “substantial

on its face”—i.e., the evidence in the record does not suggest “a reasonable possibility that a severe

impairment exist[ed].”          Wall, 561 F.3d at 1063 (emphasis added).                    Although a cursory




14
  See also id. at 1185-87 (finding both (1) no error when the ALJ concluded that the claimant did not have a severe
mental impairment—even though, after a mental status examination, the claimant’s treating physician prescribed him
an anti-depressant “for anxiety and depression”—and (2) “no need to further develop the record because sufficient
information existed for the ALJ to make her disability determination” when, inter alia, “there was no evidence,
medical or otherwise, suggesting that [the claimant’s] mental impairment had any greater [i.e., more than a ‘mild’]
effect on [his] ability to work”).
15
  I.e., that the family doctor’s “assessment” of depression—with no explanation other than “[annual behavioral health]
screening positive,” “[Plaintiff’s] mood was flat . . . compared to other visits,” and “[Plaintiff] interested in
counseling”—qualifies as establishing depression through “medically acceptable clinical and laboratory diagnostic
techniques.” AR 557; 20 C.F.R. § 404.1521 (defining what “objective medical evidence” consists of).


                                                         12
         Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 13 of 15



“assessment” by Plaintiff’s family doctor of depression—accompanied by nothing more than the

doctor’s observations that Plaintiff “screen[ed] positive” on an annual screening, had a “flat”

mood, and was “interested in counseling”—might qualify as “some objective evidence” of

depression, such evidence is only “the starting place.” Hawkins, 113 F.3d at 1167; see also Cowan,

552 F.3d at 1186 (observing that “a showing of the mere presence of a condition is not sufficient”

(emphasis added)). Thus, while the record may contain some evidence of the existence of

depression (e.g., this cursory “assessment,” Plaintiff general questionnaire responses, and his

daughter’s written statement), the evidence also shows that there is no “reasonably possibility”

that Plaintiff’s depression was “severe” (i.e., that it “significantly limit[ed] [his] . . . mental ability

to do basic work activities”). 20 C.F.R. § 404.1520(c) (emphasis added); see, e.g., AR 44 (ALJ

observing that Plaintiff never “sought or received specialized mental health treatment” and that the

mental status examinations “show[ed] largely benign findings”), 77 (ALJ observing that the “only

reasons” Plaintiff testified to for his difficulties working “were all physical”). Consequently,

“there was no need to further develop the record.” Cowan, 552 F.3d at 1187.

    B. The ALJ Did Not Err in Discounting the Opinion of Plaintiff’s Chiropractor

        Plaintiff next claims that the ALJ erred by not providing “adequate reasons” for discounting

the portion of Dr. Bixel’s opinion that stated Plaintiff must “periodically alternate sitting and

standing to relieve pain or discomfort.” Mot. 21-23 (quoting Givens v. Astrue, 251 Fed. Appx.

561, 568 (10th Cir. 2007) (unpublished)); AR 641. Specifically, Plaintiff argues that the ALJ’s

finding that “the objective medical evidence and the overall evidence [did] not support [this portion

of the] opinion” is simply inadequate and unsupported by substantial evidence. Mot. 21-23; Reply

4-6. This Court disagrees.




                                                    13
          Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 14 of 15



         An ALJ must consider opinions from all medical sources, including those who do not

qualify as “acceptable medical sources,” such as chiropractors. 20 C.F.R. §§ 404.1502(a)-(b), (d),

404.1527(f).16 In addition, the ALJ “generally should explain the weight given to opinions from

these sources or otherwise ensure that . . . [a] subsequent reviewer [can] follow [his] reasoning.”

Id.; see also Keyes-Zachary v. Astrue, 695 F.3d 1156, 1164 (10th Cir. 2012) (stating that “[i]n the

case of a nonacceptable medical source . . . the ALJ’s decision is sufficient if it permits [the court]

to follow [his] reasoning” (internal quotation marks omitted)). Consequently, if “the ALJ provides

‘good reasons in his decision for the weight he gave to the . . . opinion[], [n]othing more [is]

required.’” Mounts v. Astrue, 479 Fed. Appx. 860, 865-66 (10th Cir. 2012) (unpublished)

(alternation in original) (quoting Oldham, 509 F.3d at 1258).

         The Court finds that, in giving no more than “significant weight” to Dr. Bixel’s March

2018 opinion, the ALJ provided “good reasons” that the Court can follow. First, the ALJ explained

that he gave this opinion “significant weight” because it was consistent with both the “medical

evidence showing significant improvement with medications and injections” and Plaintiff’s ability

to continue working as an office cleaner. AR 48. Second, he declined to give Dr. Bixel’s opinion

greater weight, particularly because “the objective medical evidence and the overall evidence [did]

not support [the portion of] his opinion that [Plaintiff] must periodically alternate from sitting to

standing.” Id.17 Consequently, in light of these “good reasons,” the Court holds that “[n]othing

more was required.” Oldham, 509 F.3d at 1258.


16
   See also Endriss v. Astrue, 506 Fed. Appx. 772, 777 (10th Cir. 2012) (unpublished) (observing that “[o]nly
‘acceptable medical sources’ can be considered a treating source, establish the existence of a medically determinable
impairment, and give a medical opinion” and that “[e]vidence from other sources like chiropractors . . . may be used
‘to show the severity of the individual's impairment(s) and how it affects the individual's ability to function’” (quoting
SSR 06-03p)).
17
  See, e.g., Section V(B) (quoting AR 47-48) (ALJ noting that (1) in January 2018, Plaintiff “reported significant pain
reduction,” “denied back pain, joint pain or swollen joints,” and had a “physical examination [that] was normal with
benign findings,” (2) Plaintiff “ha[d] not necessarily received the type of treatment one would expect if he experienced

                                                           14
          Case 1:19-cv-00608-GJF Document 30 Filed 05/11/20 Page 15 of 15



VII. CONCLUSION

        For the foregoing reasons, the Court holds that the ALJ applied the correct legal standards

and that his findings and decision were supported by substantial evidence.

        IT IS THEREFORE ORDERED that the Commissioner’s final decision is AFFIRMED,

that Plaintiff’s Motion is DENIED, and that this case is DISMISSED WITH PREJUDICE.

        SO ORDERED.



                                                     ________________________________________
                                                     THE HONORABLE GREGORY J. FOURATT
                                                     UNITED STATES MAGISTRATE JUDGE
                                                     Presiding by Consent




severe, persistent, and unremitting pain,” “ha[d] not undergone surgery. . . . [or] undergone physical therapy since
2014,” had “relatively mild abnormalities,” and “ha[d] significant improvement with conservative treatment,” and (3)
Dr. Bixel conclusion in December 2017 that Plaintiff was “in good health and expected to make progress and recovery
with few residuals”).


                                                        15
